Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10337 Name of Fund: BlackRock New York Municipal Income Trust (BNY) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock New York Municipal Income Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 07/31/2009 Date of reporting period: 08/01/2008  10/31/2008 Item 1  Schedule of Investments BlackRock New York Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New York - 125.5% Albany, New York, IDA, Civic Facility Revenue Bonds (New Covenant Charter School Project), Series A, 7%, 5/01/25 $ 910 $ 638,793 Albany, New York, IDA, Civic Facility Revenue Bonds (New Covenant Charter School Project), Series A, 7%, 5/01/35 590 394,899 Dutchess County, New York, IDA, Civic Facility Revenue Refunding Bonds (Bard College), Series A-2, 4.50%, 8/01/36 7,000 5,224,940 Essex County, New York, IDA, Environmental Improvement Revenue Bonds (International Paper Company Project), AMT, Series A, 6.625%, 9/01/32 550 404,178 Genesee County, New York, IDA, Civic Facility Revenue Refunding Bonds (United Memorial Medical Center Project), 5%, 12/01/27 500 319,810 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series A, 4.50%, 2/15/47 (a) 2,900 2,048,647 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series A, 5%, 2/15/47 1,000 764,650 Long Island Power Authority, New York, Electric System Revenue Refunding Bonds, Series B, 5%, 12/01/35 5,000 4,450,450 Long Island Power Authority, New York, Electric System Revenue Refunding Bonds, Series B, 5%, 12/01/35 (b) 2,350 2,080,055 Madison County, New York, IDA, Civic Facility Revenue Bonds (Colgate University Project), Series B, 5%, 7/01/33 2,000 1,847,960 Madison County, New York, IDA, Civic Facility Revenue Bonds (Commons II LLC - Student Housing), Series A, 5%, 6/01/33 (b) 275 229,094 Metropolitan Transportation Authority, New York, Dedicated Tax Fund Revenue Refunding Bonds, Series A, 5%, 11/15/30 12,000 10,543,200 Metropolitan Transportation Authority, New York, Revenue Bonds, Series C, 6.50%, 11/15/28 750 791,842 Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, Series A, 5.125%, 11/15/31 12,000 10,948,800 New York City, New York, City IDA, PILOT Revenue Bonds (Queens Baseball Stadium Project), 5%, 1/01/36 (c) 4,900 4,109,287 New York City, New York, City IDA, PILOT Revenue Bonds (Queens Baseball Stadium Project), 5%, 1/01/39 (c) 1,500 1,241,475 New York City, New York, City IDA, PILOT Revenue Bonds (Queens Baseball Stadium Project), 5%, 1/01/46 (c) Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDR Industrial Development Revenue Bonds GO General Obligation Bonds M/F Multi-Family HFA Housing Finance Agency PILOT Payment in Lieu of Taxes IDA Industrial Development Authority TFABS Tobacco Flexible Amortization Bonds 1 BlackRock New York Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New York City, New York, City IDA, PILOT Revenue Bonds (Yankee Stadium Project), 5%, 3/01/36 (a) $ 250 $ 209,562 New York City, New York, City IDA, Parking Facility Revenue Bonds (Royal Charter Properties, Inc.-The New York and Pennsylvania Hospital Leasehold Project), 5.25%, 12/15/32 (d) 1,550 1,444,677 New York City, New York, City IDA, Revenue Bonds (IAC/InterActiveCorp Project), 5%, 9/01/35 2,000 1,291,260 New York City, New York, City IDA, Special Facility Revenue Bonds (American Airlines, Inc. - JFK International Airport), AMT, 7.625%, 8/01/25 3,200 2,250,528 New York City, New York, City IDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 7.75%, 8/01/31 4,000 2,750,120 New York City, New York, City Municipal Water Finance Authority, Second General Resolution, Water and Sewer System Revenue Bonds, Series AA, 4.50%, 6/15/37 (a) 2,050 1,637,889 New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 5%, 6/15/32 (e) 4,000 3,662,960 New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 4.25%, 6/15/39 (d) 700 518,840 New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 5.75%, 6/15/40 600 598,044 New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series D, 5%, 6/15/38 500 450,840 New York City, New York, City Municipal Water Finance Authority, Water and Sewer System, Revenue Refunding Bonds, Series C, 5%, 6/15/32 6,500 6,163,170 New York City, New York, City Municipal Water Finance Authority, Water and Sewer System, Revenue Refunding Bonds, Series D, 5%, 6/15/39 5,000 4,497,450 New York City, New York, City Transitional Finance Authority, Building Aid Revenue Bonds, Series S-2, 4.25%, 1/15/34 (e) 1,700 1,251,404 New York City, New York, City Transitional Finance Authority, Building Aid Revenue Refunding Bonds, Series S-1, 4.50%, 1/15/38 750 581,768 New York City, New York, City Transitional Finance Authority, Future Tax Secured Revenue Bonds, Series C, 5%, 5/01/09 (f) 1,495 1,534,842 New York City, New York, GO, Series C, 5.375%, 3/15/12 (f) 6,000 6,472,800 2 BlackRock New York Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New York City, New York, GO, Series D, 5.375%, 6/01/12 (f) $ 2,200 $ 2,381,654 New York City, New York, GO, Series D, 5.375%, 6/01/32 4,000 3,748,680 New York City, New York, IDA, Civic Facility Revenue Bonds (Marymount School of New York Project), 5.125%, 9/01/21 (g) 750 607,140 New York City, New York, IDA, Civic Facility Revenue Bonds (Marymount School of New York Project), 5.25%, 9/01/31 (g) 2,000 1,435,060 New York City, New York, IDA, Civic Facility Revenue Refunding Bonds (Polytechnic University), 5.25%, 11/01/37 (g) 2,400 1,769,544 New York City, New York, IDA, Special Airport Facility Revenue Bonds (Aero JFK I, LLC Project), AMT, Series A, 5.50%, 7/01/28 10,000 7,283,900 New York Convention Center Development Corporation, New York, Revenue Bonds (Hotel Unit Fee Secured), 5%, 11/15/44 (c) 8,410 6,843,806 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, 6%, 6/01/43 6,700 5,392,495 New York Liberty Development Corporation Revenue Bonds (Goldman Sachs Headquarters), 5.25%, 10/01/35 7,000 5,669,930 New York Liberty Development Corporation Revenue Bonds (National Sports Museum Project), Series A, 6.125%, 2/15/19 (h)(i) 1,740 208,121 New York State Dormitory Authority, Mental Health Services Facilities Improvement, Revenue Bonds, Series B, 5%, 2/15/35 (c) 4,855 4,327,893 New York State Dormitory Authority, Non-State Supported Debt, Lease Revenue Bonds (Municipal Health Facilities Improvement Program), Sub-Series 2-4, 4.75%, 1/15/30 2,600 2,298,036 New York State Dormitory Authority, Non-State Supported Debt Revenue Bonds (Manhattan College), Series B, 5.30%, 7/01/37 (j) 500 406,410 New York State Dormitory Authority, Non-State Supported Debt Revenue Bonds (New York University Hospitals Center), Series B, 5.625%, 7/01/37 530 373,936 New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (Mount Sinai-NYU Medical Center Health System), Series C, 5.50%, 7/01/26 3,000 2,585,580 New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (Mount Sinai School of Medicine of New York University), 5%, 7/01/35 (a) 1,000 852,420 3 BlackRock New York Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (School District Financing Program), Series A, 5%, 10/01/35 (d) $ 395 $ 362,231 New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (School District Financing Program), Series B, 5%, 4/01/36 (d) 1,040 951,673 New York State Dormitory Authority Revenue Bonds (New School University), 5%, 7/01/41 (a) 9,000 7,403,940 New York State Dormitory Authority Revenue Bonds (New York University), Series 2, 5%, 7/01/41 (c) 5,000 4,497,100 New York State Dormitory Authority Revenue Bonds (North Shore - Long Island Jewish Health System), 5.50%, 5/01/13 (f) 2,000 2,195,760 New York State, HFA, M/F Housing Revenue Bonds (Kensico Terrace Apartments), AMT, Series B, 4.95%, 2/15/38 (k) 845 602,308 Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (Continental Airlines, Inc. - LaGuardia Project), AMT, 9.125%, 12/01/15 8,815 8,822,845 Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (JFK International Air Terminal LLC), AMT, Series 6, 5.75%, 12/01/22 (a) 7,000 6,189,540 Rensselaer County, New York, IDA, Civic Facility Revenue Bonds (Rensselaer Polytechnic Institute), 5%, 3/01/36 4,000 3,422,640 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed Revenue Bonds, Series A, 5.75%, 6/01/43 2,500 1,936,175 Rockland Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed Revenue Bonds, 5.75%, 8/15/43 5,000 3,870,650 Suffolk County, New York, IDA, Continuing Care and Retirement, Revenue Refunding Bonds (Jeffersons Ferry Project), 5%, 11/01/28 1,175 862,497 Suffolk County, New York, IDA, IDR (Keyspan-Port Jefferson), AMT, 5.25%, 6/01/27 7,000 5,516,560 TSASC, Inc., New York, TFABS, Series 1, 6.375%, 7/15/09 (f) 2,000 2,087,980 TSASC, Inc., New York, TFABS, Series 1, 5.75%, 7/15/12 (f) 3,000 3,277,980 Westchester County, New York, IDA, Civic Facilities Revenue Bonds (Windward School Civic Facility), 5.25%, 10/01/31 (j) 2,500 2,020,975 Westchester Tobacco Asset Securitization Corporation, New York, Revenue Bonds, 6.75%, 7/15/10 (f) 2,000 2,168,860 183,928,223 4 BlackRock New York Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Multi-State - 14.3% Charter Mac Equity Issuer Trust, 6.30%, 6/30/49 (l)(m) $ 6,000 $ 6,118,560 Charter Mac Equity Issuer Trust, 6.80%, 11/30/50 (l)(m) 5,500 5,796,010 MuniMae TE Bond Subsidiary LLC, 6.30%, 6/30/49 (l)(m) 6,000 6,011,460 MuniMae TE Bond Subsidiary LLC, 6.80%, 6/30/50 (l)(m) Puerto Rico - 16.1% Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue Bonds, Series A, 6%, 7/01/38 2,000 1,820,400 Puerto Rico Electric Power Authority, Power Revenue Refunding Bonds, Series VV, 5.25%, 7/01/29 (a) 500 439,225 Puerto Rico Housing Financing Authority, Capital Funding Program, Subordinate Revenue Refunding Bonds, 5.125%, 12/01/27 4,000 3,739,200 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.25%, 7/01/12 (f) 4,400 4,679,752 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.25%, 7/01/36 1,600 1,323,360 Puerto Rico Public Finance Corporation, Commonwealth Appropriation Revenue Bonds, Series E, 5.70%, 2/01/10 (f) 6,000 6,237,060 Puerto Rico Public Finance Corporation, Commonwealth Appropriation Revenue Bonds, Series E, 5.50%, 2/01/12 (f) Total Municipal Bonds - 155.9% Municipal Bonds Transferred to Tender Option Bond Trusts (n) New York - New York State Mortgage Agency, Homeowner Mortgage 11.4% Revenue Bonds, AMT, 31st Series A, 5.30%, 10/01/31 New York State Mortgage Agency Revenue Bonds, AMT, Series 101, 5.40%, 4/01/32 Total Municipal Bonds Transferred to Tender Option Bond Trusts - 11.4% Total Long-Term Investments (Cost - $279,373,483) - 167.3% Short-Term Securities Shares CMA New York Municipal Money Fund, 1.20% (o)(p) Total Short-Term Securities (Cost - $4,119,502) - 2.8% Total Investments (Cost - $283,492,985*) - 170.1% Other Assets Less Liabilities - 2.5% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (7.1)% ) Preferred Shares, at Redemption Value - (65.5)% ) Net Assets Applicable to Common Shares - 100.0% $ 5 BlackRock New York Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited) * The cost and unrealized appreciation (depreciation) of investments as of October 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) MBIA Insured. (b) CIFG Insured. (c) AMBAC Insured. (d) FSA Insured. (e) FGIC Insured. (f) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (g) ACA Insured. (h) Non-income producing security. (i) Issuer filed for bankruptcy and/or is in default of interest payments. (j) Radian Insured. (k) SONYMA Insured. (l) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (m) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity, and is subject to mandatory redemption at maturity. (n) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (o) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income CMA New York Municipal Money Fund ) $ 20,592 (p) Represents the current yield as of report date. 6 BlackRock New York Municipal Income Trust Schedule of Investments October 31, 2008 (Unaudited)  Effective August 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of October 31, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - $ 7 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock New York Municipal Income Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock New York Municipal Income Trust Date: December 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock New York Municipal Income Trust Date: December 19, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock New York Municipal Income Trust Date: December 19, 2008
